Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


   MARIA STATHIS,

          Plaintiff,
                                               CASE NO.:
   vs.

   DUFFY'S OF NORTH MIAMI
   BEACH, INC., d/b/a d/b/a DUFFY’S
   SPORTS GRILL, a Florida Profit
   Corporation,

          Defendants.__________          /

                PLAINTIFF’S COMPLAINT & DEMAND FOR JURY TRIAL
                             (Collective Action Complaint)

         Plaintiff, MARIA STATHIS, (“Plaintiff”), was an employee of Defendant DUFFY'S OF

  NORTH MIAMI BEACH, INC., d/b/a d/b/a DUFFY’S SPORTS GRILL, a Florida Limited

  Liability Corporation (“Defendant”), and brings this action for unpaid minimum wages, liquidated

  damages, and other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the

  “FLSA”).

                                    I.       NATURE OF SUIT

         The FLSA was passed by Congress in 1938. The principal congressional purpose in

  enacting the FLSA was to protect all covered workers from substandard wages and oppressive

  working hours, labor conditions that are detrimental to maintenance of minimum standards of

  living necessary for health, efficiency, and general well-being of workers. Barrentine v. Arkansas-

  Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage

  provision of the FLSA constitutes a congressional recognition that failure to pay statutory

  minimum on time may be so detrimental to maintenance of minimum standard of living necessary
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 12



  for health, efficiency, and general well-being of workers and to the free flow of commerce, that

  double payment must be made in event of delay in order to insure restoration of worker to that

  minimum standard of well-being. Brooklyn v. Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct.

  895, 902 (1945).

         1.     This action is brought under the FLSA to recover from Defendant unapid minimum

  wages, liquidated damages, and reasonable attorneys’ fees and costs.

                                               II.     PARTIES

         2.     Plaintiff was an hourly paid service worker (“server”) and performed related

  activities for Defendant in North Miami Beach, Florida.

         3.     Defendant, DUFFY'S OF NORTH MIAMI BEACH, INC., d/b/a d/b/a DUFFY’S

  SPORTS GRILL, is a domestic corporation existing under the laws of Florida. Defendant may be

  served with process via service on its registered agent Mark Rouleau at 1478 1926 10th Avenue

  North, Suite 300, Lake Worth, Florida 33461 or at its principal place of business located at 3969

  NE 163rd Street, North Miami Beach, Florida 33160.

         4.     Defendant is subject to the personal jurisdiction of this Court.

         5.     Defendant is a Florida For Profit Corporation and operating its business within the

  city of North Miami Beach, Florida.

         6.     Defendant is subject to the personal jurisdiction of this Court.

         7.     Venue is proper in the Southern District of Florida, Miami Division, pursuant to 28

  U.S.C. § 1391(b)(1) & (c).

                                        III.         JURISDICTION

         8.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

  the FLSA.




                                                        2
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 12



                                          IV.     COVERAGE

            9.    At all material times (2017-2020), Defendant was an enterprise covered by the

  FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

            10.    At all material times, Defendant was an employer as defined by 29 U.S.C. §

  203(d).

            11.   At all material times, Defendant has had an annual gross volume of sales made or

  business done of not less than five hundred thousand and 0/100 dollars ($500,000.00), exclusive

  of excise taxes at the retail level which are separately stated.

            12.   At all material times, Defendant has had two or more employees engaged in

  interstate commerce, producing goods for commerce, or handling, selling or otherwise working on

  goods or materials that have been moved in or produced for such commerce.

            13.   At all material times, Defendant has had two or more employees who routinely

  ordered materials or supplies such as office supplies and equipment, food service products, and

  food preparation products from out of state vendors.

            14.   Additionally, Plaintiff was an employee of Defendant and was, at all times relevant

  to this action, individually engaged in commerce as defined by 29 U.S.C. §§206(a) and 207(a)(1)

  as she was required to accept payment from customers using credit cards issued by out of state

  financial institutions on a daily basis and worked at a restaurant which served customers who

  traveled to/from out of state destinations.

                         V.      FACTUAL ALLEGATIONS

            15.   Defendant owns and operates a restaurant known as Duffy’s Sports Grill.

            16.   Defendant employs several servers, bartenders, hosts, bussers, and runners.




                                                     3
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 12



             17.   Plaintiff worked for the Defendant as a server from approximately May 2017

  through May 2019.

             18.   As a server, Plaintiff was responsible for serving food and beverages, explaining

  the menu and taking orders from guests, and adhering to company standards for food and

  beverages.

             19.   Plaintiff was also responsible for performing side work such as rolling silverware,

  clearing dishes, and restocking napkins and condiments.

             20.   Plaintiff’s side work accounted for approximately 50% of her weekly job duties.

             21.   Plaintiff typically worked thirty-five (35) to forty-five (45) hours per week.

             22.   Defendant paid Plaintiff an hourly wage less than minimum wage (approximately

  $5.60).

             23.   In addition, Plaintiff earned tips as a server.

             24.   Defendant paid Plaintiff according to what is commonly referred to as the “tip

  credit.”

             25.   Throughout Plaintiff’s employment Defendant failed to properly notify Plaintiff of

  the provisions of FLSA § 3(m), 29 U.S.C. § 203(m).

             26.   Throughout Plaintiff’s employment Defendant required Plaintiff to share her tips

  with other workers (through a “tip pool”).

             27.   Specifically, Defendant required Plaintiff to tip out another “back of house,” non-

  tipped employee who was a dedicated silverware roller.

             28.   Defendant’s silverware rollers do not serve or interact with Defendant’s customers.

             29.   Defendant’s silverware rollers typically remain in the kitchen and was commonly

  referred to as the “back of the house” area.




                                                      4
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 12



            30.   Servers should not share tips with back of the house employees.

            31.   As a result, Defendants were not entitled to utilize the FLSA’s tip credit provision

  to credit Plaintiff’s tips towards a portion of their minimum wage obligations.

                    VI.     COLLECTIVE/CLASS ACTION ALLEGATIONS

            32.   Defendant employs other servers as part of its business operations.

            33.   Servers perform similar job duties as Plaintiff in that they explain the menu and

  take orders from guests, serve beverages and keep their area clean.

            34.   Servers are paid by the hour.

            35.   Servers are paid less than minimum wage, plus tips (“the tip credit”).

            36.   Servers typically work thirty (30) to forty (40) hours per week.

            37.   Servers are required to tip out silverware rollers in a manner similar to Plaintiff.

            38.   Defendant’s servers are the putative class members for this potential collective

  action.

            39.   Plaintiff and the class members performed the same or similar job duties as one

  another in that they provided services for Defendants.

            40.   Plaintiff and the class members were required to tip back of house employees each

  shift in violation of the FLSA’s requirement that minimum wages be paid “free and clear.”

            41.   Shortly after being hired, Defendant explains it policy that servers are required to

  tip out silverware rollers.

            42.   The tip out is mandatory and affects all servers.

            43.   Further, Plaintiff and the class members were subjected to the same pay provisions

  in that they were subject to working without receiving proper compensation in the form of a free

  and clear minimum wage.




                                                    5
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 12



          44.      Defendants’ common policy violations have caused Plaintiff and the class

  members to receive less than minimum wage for all hours worked.

          45.     Thus, the class members are similar with regard to their wages for the same reasons

  as Plaintiff.

          46.      These policies or practices were applicable to Plaintiff and the class members.

  Application of these policies or practices does not depend on the personal circumstances of

  Plaintiff or those joining this lawsuit. Rather, the same policies or practices which resulted in the

  non-payment of federally mandated minimum wages to Plaintiff apply to all class members.

  Accordingly, the class members are properly defined as:

          All servers who worked at any of Defendant’s North Miami Beach restaurant
          within the last three years

          47.      Defendant knowingly, willfully, or with reckless disregard carried out its illegal

  pattern or practice of failing to pay Plaintiff and the class members at a rate of at least the statutorily

  prescribed minimum wage.

          48.      Defendant did not act in good faith or reliance upon any of the following in

  formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c) Department

  of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

          49.     During the relevant period, Defendant violated § 7(a)(1), § 15(a)(2) and § 203(m),

  by employing employees in an enterprise engaged in commerce or in the production of goods for

  commerce within the meaning of the FLSA as aforesaid, for one or more workweeks without

  compensating such employees for their work at the statutorily prescribed minimum wage within a

  work week during one or more weeks.

          50.      Defendant has acted willfully in failing to pay Plaintiff and the class members in

  accordance with the law.



                                                      6
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 7 of 12



           51.   Defendant has employed more than one hundred (100) or more class members who

  were paid pursuant to a tip credit at their North Miami Beach location within the relevant

  limitations period.

                              CLASS REPRESENTATION ALLEGATIONS

           52.   The claims under the Florida Constitution may be pursued by all similarly situated

  persons who choose not to opt-out of the state law sub-class pursuant to Florida Rules of Civil

  Procedure Rule 1.220(b)(1),(2) and alternatively (3).

           53.   The number of individuals in the class is so numerous that joinder of all members

  is impracticable.

           54.   The exact number of members of each class can be determined by reviewing

  Defendant’s records.

           55.   However, Plaintiffs are informed and believe that there are more than one hundred

  (100) eligible individuals in the defined class.

           56.   Plaintiff will fairly and adequately protect the interests of the class and has retained

  counsel that is experienced and competent in class action and employment litigation.

           57.   Plaintiff has no interests that are contrary to, or in conflict with, the members of the

  class.

           58.   A class action suit, such as the instant one, is superior to other available means for

  fair and efficient adjudication of the lawsuit.

           59.   The damages suffered by individual members of the class may be relatively small

  when compared to the expense and burden of litigation, making it virtually impossible for members

  of the class to individually seek redress for the wrongs done to them.




                                                     7
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 8 of 12



         60.      A class action is, therefore, superior to other available methods for the fair and

  efficient adjudication of the controversy.

         61.      Absent these actions, many members of the class likely will not obtain redress of

  their injuries and Defendants will retain the proceeds of their violations of the Florida Constitution.

         62.      Furthermore, even if every member of the class could afford individual litigation

  against Defendants, it would be unduly burdensome to the judicial system. Concentrating the

  litigation in one forum will promote judicial economy and parity among the claims of individual

  members of the class and provide for judicial consistency.

         63.      There is a well-defined community of interest in the questions of law and fact

  affecting the class as a whole. The questions of law and fact common to the class predominate

  over any questions affecting solely the individual members. Among the common questions of law

  and fact are:

                  a.         Whether Defendant’s employed servers within the meaning of the

         applicable statutes;

                  b.         Whether servers were uniformly paid the tipped minimum wage;

                  c.         Whether Defendant failed to pay Plaintiff and members of the class all

         minimum wages owed to them;

                  d.         Whether Plaintiffs and the class members were required to participate

         in an illegal tip pool plan;

                  e.         What remedies are appropriate compensation for the damages caused to

         Plaintiff and each member of the class; and




                                                    8
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 9 of 12



                 f.            Whether Defendant’s failure to compensate Plaintiff and the class

         members at the applicable minimum wage rates was willful, intentional or done with

         reckless disregard.

     64. The relief sought is common to the entire class including, inter alia:

                 a.      payment by the Defendant of actual damages caused by their failure to pay

         minimum wages pursuant to the Florida Constitution;

                 b.      payment by the Defendant of liquidated damages caused by their failure to

         pay minimum wages pursuant to the Florida Constitution;

                 c.      payment by the Defendant of the costs and expenses of this action, including

         the attorneys’ fees of Plaintiffs’ counsel.

         65.     Plaintiff’s claims are typical of the claims of members of the class.

         66.     Plaintiff and members of the class have sustained damages arising out of the same

  wrongful and uniform employment policies of Defendant in violation of the Florida Constitution

  and federal law.

         67.     Plaintiff knows of no difficulty that will be encountered in the management of this

  litigation that would preclude its continued maintenance.

         68.     As to the Florida claims, Plaintiff seeks class certification under Florida Rules of

  Civil Procedure Rule 1.220(b)(1),(2) and alternatively (3) of the following state law class:

         All servers who worked at any of Defendant’s North Miami Beach restaurant
         within the last five years


               COUNT I - RECOVERY OF MINIMUM WAGES UNDER THE FLSA

         69.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-51

  above as though fully stated herein.




                                                       9
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 10 of 12



             70.    Plaintiff and the class members are entitled to be paid minimum wage for each hour

   worked during their employment with Defendant.

             71.    Plaintiff has demanded proper compensation for one or more weeks of work with

   Defendant, but Defendant has refused and/or failed to compensate Plaintiff for the same.

             72.    Because of Defendant’s improper tip out policy in this regard, Plaintiff and the class

   members have not been paid the minimum wage for each hour worked during one or more weeks of

   employment with Defendant.

             73.    Defendant willfully failed to pay Plaintiff and the class members minimum wage for

   one or more weeks of work contrary to 29 U.S.C. § 206 because it was aware of the minimum wage

   law requirements but continued its violations.

             74.    As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

   weeks of work with Defendant.

             75.    Plaintiff demands a trial by jury.

             WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated FLSA

   Collective Members who worked for Defendant during the Collective Period, prays for the following

   relief:

                    a.      Plaintiff be allowed to give notice of this collective action, or that
             the Court issue such notice, to all servers who work or have worked for Defendant
             during the Collective Period. Such notice shall inform them that this civil action
             has been filed, of the nature of the action, and of their right to join this lawsuit if
             they believe they were denied proper wages;
                    b.      payment to her and all class members of minimum wages for all
             hours worked at the correct rate pursuant to 29 U.S.C. § 216(b);
                    c.      an equal amount of liquidated damages pursuant at the highest rate
             allowed by law;
                    d.      reasonable attorneys’ fees and costs for all time worked by the
             attorneys for Plaintiffs in prosecuting this; and




                                                         10
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 11 of 12



                  e.       Any other relief that Plaintiff and the class members may be due or
          entitled.
                                    COUNT II-
                VIOLATION OF THE FLORIDA CONSTITUTION, ART. X, § 24

          76.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

   31, and 52-68, above as though fully stated herein.

          77.      Plaintiff and those similarly situated servers are/were entitled to be paid the full

   minimum wage for each hour worked during their employment with Defendant.

          78.      During their employment with Defendant, Plaintiff and those similarly situated

   servers were forced to participate in an illegal tip pool in violation of the Florida Constitution’s

   tip-credit provision.

          79.      Defendant willfully failed to pay Plaintiff and those similarly situated servers the

   full minimum wage for one or more weeks of work contrary to Article X, Section 24 of the Florida

   Constitution.

          80.      As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff and those similarly situated servers have been damaged in the loss of minimum wages for

   one or more weeks of work with Defendant.

          81.      Plaintiff demands a trial by jury.

          WHEREFORE, Plaintiff demands judgment against Defendant an Order awarding:

                  f.      payment to her and all class members of minimum wages for all
          hours worked at the correct rate pursuant to Article X, Section 24 of the Florida
          Constitution;
                  g.      an equal amount of liquidated damages pursuant to Article X,
          Section 24 of the Florida Constitution, or in the alternative pre-judgment and post-
          judgment interest at the highest rate allowed by law;
                  h.     reasonable attorneys’ fees and costs for all time worked by the
          attorneys for Plaintiffs in prosecuting this case pursuant to Article X, Section 24 of
          the Florida Constitution;
                  i.     certification of this case as a class action under the provisions of
          Florida Rules of Civil Procedure Rule 1.220(b)(1),(2) and alternatively (3); and



                                                        11
Case 1:20-cv-22247-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 12 of 12



                 j.    Any other relief that Plaintiff and the class members may be due or
         entitled.


         Dated this 29th day of May, 2020.

                                             Respectfully submitted,

                                             s/Carlos V. Leach
                                             Carlos Leach, Esq.
                                             FL Bar No. 0540021
                                             Bruce A. Mount, Esq.
                                             FL Bar No. 88754
                                             THE LEACH FIRM, P.A.
                                             631 S. Orlando Ave., Suite 213
                                             Winter Park, Florida 32789
                                             Phone: (407) 574-4999
                                             Facsimile: (833) 423-5864
                                             E-mail: cleach@theleachfirm.com
                                             Email: bmount@theleachfirm.com
                                             Email: yhernandez@theleachfirm.com

                                             Attorneys for Plaintiffs




                                               12
